NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



DONNA McCUE-EMERY,                           )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-3666
                                             )
DAVID THOMAS EMERY,                          )
                                             )
             Appellee.                       )
                                             )

Opinion filed March 27, 2019.

Appeal from the Circuit Court for Pasco
County; Lauralee G. Westine, Judge.

Allison M. Perry of Florida Appeals, P.A.,
Tampa, for Appellant.

David L. Hurvitz of Law Office of David
Hurvitz PA, Tampa, for Appellee.


PER CURIAM.


             Affirmed.



NORTHCUTT, CASANUEVA, and SILBERMAN, JJ., Concur.